 412DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLos Angeles CountyDistrictCouncil ofCarpentersandSwinerton& Walberg Co.InternationalAssociation of Bridge,Structural&Ornamental Iron Workers,Local No. 433andSwinerton& Walberg Co. Cases 21-CD-568and 21-CD-569April 30, 1990DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYThe charges, Cases 21-CD-568 and 21-CD-569,in this Section 10(k) proceeding were filed October4, 1989,1 by Swinerton & Walberg Co. (Swiner-ton), alleging that the Respondents, Los AngelesCounty District Council of Carpenters (DistrictCouncil) and International Association of Bridge,Structural & Ornamental Iron Workers, Local No.433 (Local 433), respectively, violated Section8(b)(4)(D) of the National Labor Relations Act byengaging in proscribed activity with an object offorcing Swinerton to assign certain work to em-ployees it represents rather than to employees rep-resented by the other union. The hearing was heldNovember 1, 1989, before Hearing Officer StevenG. Siebert.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.1. JURISDICTIONSwinerton, a California corporation, is engagedin the construction industry as a general contractorinCalifornia,where it annually purchases goodsand products valued in excess of $1 million directlyfrom suppliers located outside the State of Califor-nia.The parties stipulate, and we find, that the Em-ployer is engaged in commerce within the meaningof Section 2(6) and (7) of the Act and that the Dis-trict Council and Local 433 are labor organizationswithin the meaning of Section 2(5) of the Act.II.THE DISPUTEA. Background and Facts of DisputeSwinerton is the general contractor for the con-struction of a printing plant for the Los AngelesTimes at 2000 East Eighth Street, Los Angeles,'All subsequent dates refer to 1989 unless specified otherwise.California. Swinerton is party to contracts with theDistrictCouncil and Local 433. In March 1989,Swinerton subcontracted the construction of aquiet room in the printing plant to Industrial NoiseCorporation (INC). The contract specifies thatSwinerton shall provide the employees to do thework and INC shall provide the materials. The em-ployees are on Swinerton's payroll, but INC reim-burses Swinerton for the labor costs. Swinertonhired carpenters, rather than ironworkers, to installprefabricated acousticalpanels on thestructuralsteel frame of the quiet room because INC request-ed a crew of carpenters. INC does not have a con-tract with either union.The installation of the acoustical panels on thequiet room walls was scheduled to be done in threephases. The first two phases also involved installingthe panels on the printing presses themselves.There is no dispute thatinstallingthe panels on thepresseswascarpenter'swork. The third phase in-volved only the walls of the quiet room.On March 17, Swinerton's job superintendent,Richard Walbourne, advised District Council Busi-nessAgent Steven Graves that the quiet roomwork was beingassignedto carpenters. Phase 1 ofthe quiet room beganin lateMarch or early Aprilwith carpenters doing the disputed work. Aroundthis time, Local 433BusinessAgent Jim Butner dis-cussed thework assignmentwithWalbourne.Butner asserted the work belonged to ironworkersand threatened to take economic action againstSwinerton if the assignment was not changed.The Unions' contracts with Swinerton providethat in the event of a jurisdictional dispute, theInternational representatives of both unions shallmeet to settle the issue. If the International repre-sentatives reach an agreement, the employer isbound to implement that agreement. If no agree-ment is reached, the employer continues with itsown work assignment. Accordingly, on April 3,Walbourne met with the Unions' local representa-tives,aswell as Carpenters International Repre-sentative Paul Cecil and Iron Workers Internation-alRepresentative R.W. Lansford. The outcome ofthe April 3meeting isa subject of dispute amongthe parties.The District Council claims that because Cecilwas unfamiliar with the material being used, Ceciland Lansford agreed to contact Walbourne with afinal decision after further investigation. Local 433asserts that Cecil ceded the work to the ironwork-ers at the April 3 meeting. Walbourne testified thathe left the meeting with the impression that thework had been given to the ironworkers, but thatthe parties would get back to him about the matter.298 NLRB No. 52 CARPENTERS LOS ANGELES COUNCIL (SWINERTON & WALBERG)On April 4, District Council Secretary-TreasurerDouglas McCarron telephoned Walbourne and toldhim to disregard Cecil's comments at the April 3meeting.McCarron advised Walbourne that Cecilmisunderstoodthe type ofmaterialatissue.McCarronsent a confirming letter on the samedate.Given the District Council's continuing claimfor the work,Swinerton proceeded,around June,to begin phase 2 using carpenters to perform thedisputedwork. Local 433 objected again and an-other meeting was held on June 6, at which bothunions continued to claim the work.On June 8, Local 433 sent Swinerton a letterstatingitsposition that agreement had beenreached at the April 3 meeting and the work con-tractually belonged to ironworkers. Accordingly,on June 13, Local 433 filed a grievance allegingSwinerton breached the contract provision requir-ing it toreassigntheworkas agreedto by theInternational representatives.A July 13 Board ofAdjustment deadlocked on the grievance issue andLocal 433 sought to proceed to arbitration on thematter.While Local433was pursuing its grievance,Swinerton sought to use the"Plan for Settlementof JurisdictionalDisputes in the Construction In-dustry"to resolve the situation.However, onAugust 31,an arbitrator ruled that neither the Plannor the arbitrator had jurisdiction to decide the dis-pute because Swinerton was not timely stipulatedto the Plan.On September 18, Local 433's attorney sentSwinerton a letter stating that Local 433 was notmaking any jurisdictional claims,but was trying totake a contractual issue(the refusal to implementthe allegedApril 3 workassignment agreement) toarbitration.The letterfurther states that a failure toproceed to arbitration would result in the attorneyadvising Local 433 that it was free to take jobaction.On October 2, Swinerton met with DistrictCouncil representatives to ask their position abouta reassignment of the work to ironworkers forphase 3, scheduled to begin in late November. TheDistrict Council representatives stated they wouldtake economic action in the event of a reassign-ment of the work.On October 16 and 17, Local 433 picketed theworksite. The picket signs read "Swinerton & Wal-berg refuses to comply with grievance and the ar-bitration procedures."B.Work in DisputeThe disputed work involves the installation ofprefabricated acoustical panels on the structuralsteel frame of the quiet room at the Los Angeles413Times printing plant at 2000 East Eighth Street,Los Angeles, California.C. Contentions of the PartiesSwinerton contends that both unions haveclaimed the work and have either threatened Swin-erton or engaged in coercive activity in pursuit ofthe work claim. Swinerton argues the work shouldbe awarded to employees represented by the Dis-trictCouncil on the basis of employer preference,the collective-bargaining agreement between Swin-erton and the District Council, economy and effi-ciency of operations,relative skills,job impact, andindustry practice.The District Council argues that the work wasassigned to the carpenters it represents and shouldbe awarded to them "pursuant to the traditionalelements relied upon by the Board."Local 433 contends that there are no competingclaims for the work because: (1) its contractualgrievance seeking compensation,notwork reas-signment, is not a claim,and (2)it repeatedly hasdisclaimed the work.Local 433 also argues thatthere is not reasonable cause to believe Section8(bx4)(D)of the Act has been violated because: (1)itspicketing in response to Swinerton's refusal toarbitrate had a lawful objective, and (2) the Dis-trict Council's threats were not genuine.D. Applicability of the StatuteIn a 10(k) proceeding,the Board must determinewhether there is reasonable cause to believe that aviolation of Section 8(b)(4)(D) has occurred. In theinstant case,thisrequires a finding that there is rea-sonable cause to believe that one or both unionsused proscribed means to enforce its claim and thatthere are competing claims to disputedwork be-tween rival groups of employees.Local 433 contends there are no competingclaims to disputed work between rival employeegroups because its grievance does not constitute aclaim for the work. Thus, Local 433 asserts that itsgrievance is premised on (1) the allegation that theInternational unions reached an agreement in thejurisdictional dispute onApril 3,and (2)the factthat Swinerton has refused,as contractually re-quired,to implement the alleged agreement.Wereject Local 433's contention.Local 433 essentially claims that, because itsgrievance involves the breach of a contractual pro-vision other than its jurisdictional clause, its griev-ance does not involve disputed work.However,the grievance is based on an alleged agreement be-tween the Unions settling the assignment of the 414DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDwork in dispute.2 Local 433 isseeking anarbitra-tion award of payment in lieu of the work. Never-theless, Local 433's grievance evidences that Local433 claims its contract covers the disputed work.In circumstances such as these, the Board fords thatthere is a traditional jurisdictional dispute in whichtwo unions have contracts and each union claimsitscontract covers the same work. SeeMassachu-settsLaborersDistrictCouncil (Daniel O'Connell'sSons),288 NLRB 53 (1988). Consequently, we con-clude there are active competing claims to disputedwork between rival groups of employees.As noted above,in responseto Swinerton's in-quiry aboutreassigningthe work for phase 3, theDistrictCouncil threatened on October 2 to takeeconomic action against Swinerton. There is norecord evidence supporting Local 433's claim thatthe threat was not genuine. The October 2 threatprovides reasonable cause to believe that a viola-tion of Section 8(b)(4)(D) has occurred.Local 433 argues that because its picketing had alawful objective (compelling Swinerton to arbitratean alleged contractual breach) the picketing couldnot violate Section 8(b)(4)(D). However, the pick-eting wasan attempt to coerce Swinerton to arbi-tratea payment-in-lieu dispute,which we havefound constitutes a claim for work. Accordingly,the October 16 and 17 picketing also provides rea-sonable cause to believe that a violation has oc-curred.We find reasonable cause to believe that a viola-tion of Section 8(b)(4)(D) has occurred and thatthere exists no agreed method for voluntary adjust-ment of the dispute within the meaning of Section10(k) of the Act.3 Accordingly, we find that thedispute is properly before the Board for determina-tion, and we deny Local 433's motion to quash thenotice ofhearing inthis proceeding.E.Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors.NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.2 Swinerton and the District Council do not concede that a definitiveagreement was reachedon April 3.2No party makes the argument that the "Plan for the Settlement ofJurisdictional Disputes in the Construction Industry"is a methodfor vol-untary adjustment to which all parties would have been bound. As notedabove, the Plan declined to assert jurisdiction over this dispute.Further, we observe that Local 433 does not assert that the allegedApril 3 agreement constitutes a method for the voluntary adjustment ofthe dispute within the meaning of Sec. 10(k).Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1.Certification and collective-bargainingagreementsNo party claims there are certifications applica-ble to the work in dispute.Swinerton has collective-bargaining agreementswith both the District Council and Local 433. Theparties stipulated that the disputed work is coveredby District Council's contract with Swinerton. Al-though there is no such stipulation regarding Local433, its contract claims jurisdiction over "hanging... acousticalelements,sound barriers . . . etc."Accordingly, both unions have arguable claims tothework under their contracts with Swinerton.Therefore, this factor favors an award of the dis-puted work to neither group of employees.2.The Employer's preferenceSwinertonassignedthe installation of the acousti-cal panels in the Los Angeles Times printing plantquiet room to employees represented by the Dis-trictCouncil. Swinerton has stated its preferencethat the work continue to be done by this group ofemployees.Accordingly, this factor favors anaward of the disputed work to employees repre-sented by the District Council.3. Industry practiceEvidence presented at the hearing shows at least10 instances within the past few years where car-penters installed acousticalpanels.Local 433 pre-sented no evidence that ironworkers have per-formed similar work in the past. Accordingly, thisfactor favors an award of the disputed work to em-ployees represented by the District Council.4.Economy and efficiency of operationThe installation of the acoustical panels at theLos Angeles Times quiet room is a three-phaseprocess.At the time of the hearing in this matter,phases 1 and 2 had been completed. The hearinginvolved theassignmentof the work in phase 3.Because employeesrepresented by the DistrictCouncil did the work in phases 1 and 2, they arefamiliar with the operating procedures of installingthe panels and could do the phase 3 work morereadily and efficiently than ironworkersunfamiliarwith the work of the first two phases. Therefore,this factor favors an award of the disputed work toemployees represented by the District Council. CARPENTERS LOS ANGELES COUNCIL(SWINERTON&WALBERG)4155.Relative skillsThe record reveals that the work involves at-taching the acoustical panels to the structural steelframework with pop rivets.No special educationor skills are required to perform this work. Al-though carpenters'previousexperiencefavorsawarding them the disputed work for reasons of ef-ficiency,the record does not suggest that Local433-represented employees lack the skills for per-forming the mechanics of the disputed work. Ac-cordingly,this factor favors an award of the dis-puted work to neither group of employees.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by the Dis-trictCouncil are entitled to perform the work indispute.We reach this conclusion relying on thefactors of employer preference,industry practice,and economy and efficiency of operations. Inmaking this determination,we are awarding thework to employees represented by the DistrictCouncil,not to that Union or its members.The de-termination is limited to the controversy that gaverise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1.Employees of Swinerton&Walberg Co. rep-resented by Los Angeles County District Councilof Carpenters are entitled to perform the installa-tion of prefabricated acoustical panels on the struc-tural steel frame of the quiet room at the Los An-gelesTimes printing plant at 2000 East EighthStreet,Los Angeles,California.2. International Association of Bridge,Structural& Ornamental Iron Workers,Local No.433 is notentitled by means proscribed by Section 8(b)(4)(D)of the Act to force Swinerton&Walberg Co. toassign the disputed work to employees representedby it.3.Within 10 days from this date,InternationalAssociation of Bridge,Structural&OrnamentalIronWorkers,Local No.433 shall notify the Re-gional Director for Region 21 in writing whether itwill refrain from forcing the Employer,by meansproscribed by Section 8(b)(4)(D),to assign the dis-puted work in a manner inconsistent with this de-termination.CHAIRMAN STEPHENS,concurring.I concur in the result.